Since the publication of. the Suggestions and Recommendations of the Court in connection with the above matter, found in 110 Mont, at page 614, the Legislative Assembly of 1941, by House Joint Resolution No. 3, established the third week of the month of May of each year as Citizenship Week; hence it is ordered that the suggestion made by the Court at the close of its order that the time for holding said Citizenship Week be during Constitution Week, in the month of September, of each and every year, be amended to read: “It is ordered that Citizenship Day be held during the third week in May of each and every year to be known as Citizenship Week.”